Citation Nr: 1214394	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for heart palpitations, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for diarrhea, to include as due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to April 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In November 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The diagnosed right knee disorder did not onset in service and is not causally related to service.

2.  The diagnosed left knee disorder did not onset in service and is not causally related to service.

3.  The Veteran does not have a chronic disability manifested by heart palpitations.

4.  The reported diarrhea does not result in moderate impairment and is not associated with an underlying disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).



2.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).

3.  The criteria for service connection for heart palpitations have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).

4.  The criteria for service connection for diarrhea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317, 4.114 Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  

The Veteran's service personnel records indicate he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications (e.g., objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification) of a qualifying chronic (i.e. existing six months or more, to include by exhibiting intermittent episodes of improvement and worsening over a six month period) disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).  

There are three types of "qualifying chronic disabilities" for the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).	

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Knee Disorders

The service treatment records reflect no complaints or findings suggestive of a right or left knee disorder, and the October 1993 separation examination record reflects normal clinical findings for the musculoskeletal system.  

A March 2006 VA treatment record reflects the Veteran's history of morning stiffness in the knee and "creaking" with bending.  X-ray images of the knees were unremarkable.  

A June 2007 VA treatment record reflects the Veteran's history that his knees "popped" and "grated" and were painful on stairs.  He denied swelling or giving out.  He also denied an old history of trauma.  Examination revealed good range of motion and no evidence of laxity.  There was a little bit of popping bilaterally.  The Veteran was assessed with bilateral knee pain.  October 2007 VA X-ray reports reveal patellar spurring in the knees.  

A July 2008 VA treatment record reflects the Veteran's history of bilateral knee pain without giving out or real swelling.  He did report stiffness in the morning and pain.  After examination, he was assessed with knee pain, especially left.  

A November 2009 VA treatment record reflects the Veteran's history of knee pain with stairs.  Physical examination of the knees was normal.    

A June 2010 VA examination record reflects the Veteran's history of bilateral knee pain which onset in the late 1990s.  The Veteran reported that the pain was intermittent, and he denied injury to either knee.  After examination and review of X-ray images, the Veteran was assessed with small bone spurs off the superior cortical surface of the patella bilaterally.  The examiner noted that the Veteran had full range of motion without complaint of pain and that examination revealed no fracture, arthritis, or effusion.  The examiner opined that the small bone spurs were less likely than not due to, caused by, or aggravated by any event as a result of active duty 16 years ago.  In a July 2010 addendum, the examiner noted that there were no complaints of joint pain until several years post-discharge and that it was a "well-known fact that environmental exposure issues have a more concurrent response to symptoms of pathology than what the Veteran presents."  

After review of the evidence, the Board finds that service connection is not warranted for a right or left disorder.  Initially, the Board finds service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317 because the record indicates that the reported symptoms have been attributed to a known diagnosis, patellar bone spurs, for which service connection is not presumed.  Furthermore, the Board finds service connection is not warranted on a direct basis because the probative evidence does not indicate that the bone spurs onset in service or are causally related to service.  

In this case, the competent and probative evidence does not suggest that the bone spurs onset in service.  The service treatment and examination records reflect no findings or histories suggestive of a right or left knee disorder, and the first evidence suggestive of a chronic disorder dates in 2006, approximately 12 years after separation from service.  See Maxson, supra.  Additionally, although competent to do so, the Veteran has not reported the existence of knee symptoms during and since service; rather, he has indicated that the symptoms onset in the late 1990s, which places the date of onset several years after service.  See 38 C.F.R. § 3.159(a)(2); Layno, supra.  Furthermore, the competent and probative evidence does not suggest a link between either knee disorder and service:  the record does not contain any competent evidence linking either knee disorder to service, though it does include a VA examiner's opinion that the knee disorders are not related to service, to include in-service environmental exposures.  The Board acknowledges that the Veteran believes his knee disorders are related to service.  As a layperson, however, the Veteran is not competent to make such a determination, and in the absence of medical evidence of such a link or corroborative lay evidence suggestive of such a link (such as a history of injury in service or continuity of symptomatology), the Board finds the Veteran's statements are not probative evidence of a nexus.  

In sum, the competent and probative evidence does not indicate that the right or left knee disorder is related to service, either through date of onset or causation.  As such, service connection is not warranted, and the claims are denied.  

Heart Palpitations

The service treatment records reflect no complaints or findings suggestive of heart palpitations, and the October 1993 separation examination record reflects normal clinical findings for the heart.  

A February 2000 private treatment record reflects the Veteran's history of heart palpitations, for which he was seen at an emergency room two weeks earlier.  He reported that he was told the pain was related to his stomach and was advised to avoid coffee.  He further reported that, since that time, he noticed improvement of the discomfort though he still had recurrent epigastric pain.  Examination revealed that the heart had regular rhythm.  The Veteran was assessed with peptic ulcer disease.  Subsequent treatment records dating up to December 2007 reflect no complaints and normal clinical findings pertaining to the heart.  See St. J. Medical Clinic treatment records; VA treatment records.  

In December 2007, the Veteran reported a three week history of palpitations on the left side of his chest.  He also reported chest pain.  Examination revealed that the heart had regular rhythm and no murmur, thrills, heaves, or extra sounds.  An electrocardiogram was done.  The Veteran was assessed with chest discomfort of obscure etiology.  The examiner noted that he suspected viral myositis.  See December 2007 VA treatment record.  

Subsequent treatment records reflect no complaints of heart palpitations, and June 2008 and November 2009 VA treatment records reflect the Veteran's negative history as to palpitation.    

A June 2010 VA examination record reflects the Veteran's history of heart palpitations which onset in the late 1990s.  He denied any heart palpitations in the previous two years.  The Veteran reported that he was "worked up for the condition but no pathology was identified."  He denied current treatment or symptoms.  The examiner reported that there was no clinical evidence of heart palpitations, no recurrence in the past two years, and no diagnosis.  

After review of the record, the Board finds service connection is not warranted for heart palpitations.  Initially the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317 because the record does not suggest that the heart palpitations are "chronic."  As noted above, a qualifying chronic disability is one which has existed, either continuously or intermittently, over six months or more.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  In this case, the evidence does not suggest a six month period of chronicity.  Rather, the medical records only reflect two episodes of heart palpitations, which affected the Veteran for at most three weeks and occurred more than seven years apart, with negative histories as to heart palpitations from approximately June 2008, forward.  The Board acknowledges that the Veteran has reported the existence of heart palpitations since 1990, the "early 1990s," or the "late 1990s."  See May 2007 and February 2008 statements; 2010 VA examination records.  The Veteran has never provided a frequency for the occurrence of these heart palpitations, however, and in the absence of a history of at least recurrent episodes of heart palpitation within a six month period and in light of the aforementioned histories, the Board finds the mere assertion of the existence of heart palpitation is not probative evidence of chronicity.  Thus, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317.  

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of episodes of heart palpitation, direct service connection will not be granted for heart palpitations alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, supra.  In this case, the evidence does not establish that the Veteran has an identifiable underlying condition.  Thus, the claim of service connection for heart palpitations must be denied.  

Diarrhea

The Veteran has reported the existence of almost constant diarrhea since leaving service.  

The service treatment records reflect no complaints or findings suggestive of diarrhea, and the October 1993 separation examination record reflects normal clinical findings for all relevant systems.  

The post-service treatment records reflect no complaints or findings of diarrhea, though it appears the Veteran was asked about the existence of diarrhea during private treatment between 2001 and 2006, and he denied diarrhea in June 2007, gastrointestinal symptoms in December 2007, and changes in bowel pattern in June 2008 and December 2009.  See generally VA and St. J. Medical Clinic treatment records.  

After review of the record, the Board finds service connection is not warranted for diarrhea.  Initially the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317.  Because the evidence, to include the Veteran's histories, does not suggest that the diarrhea first manifest during service (the Veteran has reported that it onset after his discharge and the service and post-service medical records reflect no complaints or findings suggestive of nearly chronic diarrhea during and since service), service connection under 38 C.F.R. § 3.317 is only warranted if the evidence documents the existence of a qualifying chronic disability that has manifest to a degree of 10 percent or more.  

VA regulations provide compensable ratings for irritable colon syndrome manifested by moderate symptoms manifested by frequent disturbances of bowel function with abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.  Although the record includes the Veteran's competent histories of frequent diarrhea, there is no evidence, to include history, of frequent abdominal distress, and the record does not otherwise suggest that the diarrhea results in moderate impairment.  The record reflects no treatment for diarrhea, no evidence of malnutrition or weight loss, and no history of impairment, either functional or occupational, secondary to the diarrhea.  As such, the Board finds the disability picture contemplated by the 10 percent rating under DC 7319 has not been met, and presumptive service connection is not warranted under 38 C.F.R. § 3.317.  

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of diarrhea, direct service connection will not be granted for diarrhea alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, supra.  In this case, the evidence does not establish that the Veteran has an identifiable underlying condition.  Thus, the claim of service connection for diarrhea must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in May and October 2007 and January 2008.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, obtained medical opinions where appropriate, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for heart palpitations is denied.

Service connection for diarrhea is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


